Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments, see page 9, line 10 through page 12, line 20, filed 18 November 2020, with respect to claims 1-11 and 13-21 have been fully considered and are persuasive.  The rejection of claims 1-6, 13-15 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP2200109 (hereafter EP 109) in view of EP0681156 (hereafter EP ‘156) has been withdrawn; the rejection of claims 7-11 and 16-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP2200109 (hereafter EP ‘109) in view of EP0681156 (hereafter EP ‘156) as applied to claim 1, and further in view of Payne (US 8,852,772) have been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 18 November 2020.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 1035.	
3.	The rejection of claims 1-6, 13-15 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP2200109 (hereafter EP 109) in view of EP0681156 (hereafter EP ‘156) has been withdrawn in view of Applicants’ Amendment. 
4.	The rejection of claims 7-11 and 16-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP2200109 (hereafter EP ‘109) in view of EP0681156 (hereafter EP ‘156) as applied to claim 1, and further in view of Payne (US 8,852,772) has been withdrawn in view of Applicants’ Amendment.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Evans on 2 March 2021.
The application has been amended as follows: 

5. 	The heat exchanger and battery unit structure of claim 1, wherein the protruding members are brazed, soldered, or welded to an exterior surface 
15. 	The heat exchanger of claim 13, wherein the protruding members are brazed, soldered, or welded to the outer surface of the primary heat exchanger wall for heat exchange with said at least one battery unit.
29. 	The heat exchanger of claim 13, wherein a first wall of the protruding members extends perpendicular to the primary heat transfer surface along the side walls of the at least one battery unit, and a second wall of the protruding members extends along the surface of the primary heat transfer surface.
30. 	The heat exchanger of claim 13, wherein the protruding members are annular rings and the at least one battery units are shaped as cylinders.
31.	The heat exchanger of claim 13, wherein a gap is formed between the primary heat transfer surface and the longitudinal end surface of the at least one battery unit.
32. 	The heat exchanger of claim 13, wherein two or more of the protruding members form an array on the primary heat transfer surface.

Allowable Subject Matter
6.	Claims 1, 3, 5-6, 13, 15 and 21-32 are allowable over the prior art references of record.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
As per Applicants’ argument:
a combination of the cited references would not disclose, suggest, or render obvious recited elements of Independent claim 1 which has now been amended to recite, in part:
[...]a first engaging device including a plurality of spaced-apart protruding members disposed on and extending away from the primary heat transfer surface, and walls of the plurality of spaced-apart protruding members shaped to correspond with a shape of the base portion at a longitudinal end of the at least one battery to define receiving spaces between the walls and above the primary heat transfer surface; 
the base portion at the longitudinal end of the at least one battery pressed toward the primary heat transfer surface and into one of the receiving spaces to form surface contact and pressure between the walls of each protruding member and one or more side walls of the at least one battery unit to lock the at least one battery unit to the primary heat transfer surface, the walls of each protruding member wrap around each of the one or more side walls at the longitudinal end of the at least one battery, and the walls of each protruding member extend along a longitudinal end surface of the at least one battery unit and separate the longitudinal end surface from the primary heat transfer surface[…].


As per Applicants’ argument,
a combination of the cited references would not disclose or render obvious cited elements of Independent claim 13 which has now been amended to recite, in part:
[...]the plurality of spaced-apart protruding members defining receiving spaces between the plurality of spaced-apart protruding members and the outer surface of the primary heat exchanger wall for receiving the at least one battery unit when a longitudinal axis of the at least one battery unit is pressed in a direction orthogonal to and toward the primary heat exchanger wall such that the walls of each protruding member wrap around each of the one or more side walls at the longitudinal end of the at least one battery, the side walls extend generally perpendicular to a bottom surface of a base portion of the battery unit, and a first surface of each protruding member extends along a longitudinal end surface of the at least one battery unit and a second surface of each protruding member opposite the first surface extends along the primary heat transfer surface.
	Claims 15 and 29-32 are allowable because of their dependency upon claim 13.



Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729